; Cc
Case 5:19-cv-00202-EEF-KLH Document 4 Filed 03/25/19 Page 1 of 4 PageID#: 66 on

RECEIVED
MAR 25 2019. IN THE UNITED STATES DISTRICT COURT
TONY R. MOORE, SES MANA

iPS BFE pp LOUISIANA FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION

CLINTON STRANGE,
Plaintiff

Case No, 5:19-CV-00202-EEF-KLH

AGENTRA, LLC,
Defendant

PLAINTIFF’S MOTION TO DISMISS THE ACTION WITH PREJUDICE
Case 5:19-cv-00202-EEF-KLH Document 4 Filed 03/25/19 Page 2 of 4 PagelID#: 67

PLAINTIFF’S STATEMENTS REGARDING THE MOTION BEFORE THE COURT

1,

Respectfully Submitted,

. de.

Clinton Strange, the pro se Plaintiff in this action, brought suit in this U.S. District
Court against Defendant Agentra, LLC on or around February 15, 2019 because he
alleged they, or alternatively their third-party marketing partners, placed numerous
autodialed calls using a pre-recorded voice to his cellphone without his prior consent
and that in doing so they violated subsections b and c of the Telephone Consumer
Protection Act of 1991 [See ECF No.1].

The Plaintiff at this time out of his own free will and volition move on this Court to
dismiss his action with prejudice on all counts as they pertain to the Defendant
Agentra, LLC.

No one threatened, intimidated, or coerced the Plaintiff into filing this dismissal
motion.

The Plaintiff is of sound mind.

The Plaintiff has attached a proposed order for the convenience and consideration of

the Court [See Exhibit A].

  

Bar. 2aolF

 

 

7

Clinton Strange Dated

Pro Se

7021 Winburn Drive
Greenwood, LA 71033
318-423-5057

parsmllc@gmail.com
Case 5:19-cv-00202-EEF-KLH Document 4 Filed 03/25/19 Page 3 of 4 PagelID#: 68

EXHIBIT A
Case 5:19-cv-00202-EEF-KLH Document 4 Filed 03/25/19 Page 4 of 4 PagelID#: 69

CERTIFICATE OF SERVICE:

1. I, Clinton Strange, the pro se Plaintiff in this action will serve a “stamped and filed” copy
of this motion captioned as “PLAINTIFF’S MOTION TO DISMISS THE ACTION

WITH PREJUDICE” via electronic mail at the email address of:

alin@pcrfirm.com

2, The email willbesenton S 7 <> 7 , 2019.

 

3, I swear all the foregoing statements are both true and correct under the pains and penalties of

perjury under the laws of the United States of America.

"tt. 2
x Cod B-atl-20(9

Clinton Strange Dated

 
